EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on 8/3/2022.
The application has been amended as follows: 
Claim 1, line 4, has been amended to include the term “selectively” between “are” and “coupled”. 
Claim 8 has been amended to depend from claim 1.
Claim 13 has been amended to depend from claim 1.
Claim 24 has been amended to depend from claim 21.

REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is clear from the prosecution record. The sum of the limitations in claim 1 is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 21, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the method steps of: the speed of the motor being measured by the control system, determining a timeout period comprising the speed of the motor, measuring the speed of the first pump, the second pump, or both, wherein the speed of each of the pumps is measured by a hall-effect sensor coupled to each of the first pump and the second pump, and determining if the first pump, the second pump, or both are enabled to operate in relation to the designated operating condition. These limitations, in combination with the pumping system comprising a first pump and a second pump selectively coupled to the motor in response to a designated operating condition, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746